MEMORANDUM **
Peter Lee appeals pro se the district court’s grant of attorneys’ fees to ABB Daimler-Benz Transportation, Inc. (“Ad-tranz”) following summary judgment in favor of Adtranz. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a grant of attorneys’ fees, Price v. State of Hawaii, 939 F.2d 702, 706 (9th Cir.1991), and we affirm.
The district court did not abuse its discretion by determining that an award of attorneys’ fees was appropriate based on a finding that Lee’s claim of discrimination was “unreasonable, frivolous, meritless or vexatious.” See Margolis v. Ryan, 140 F.3d 850, 854 (9th Cir.1998). Furthermore, the district court did not abuse its discretion when it determined the amount of the fee award by reducing the lodestar based on ambiguities in attributing fees to particular issues and based on Lee’s demonstrated financial hardship. See Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 621 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.